Citation Nr: 1450792	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for residuals of hepatitis. 

2. Entitlement to a higher initial rating in excess of 10 percent for bilateral conjunctivitis. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied an increased rating in excess of 10 percent for residuals of hepatitis, and granted and assigned a 10 percent initial rating for conjunctivitis.

During the pendency of the appeal, in a November 2011 rating decision, the RO partially granted the Veteran's appeal for an increased rating for residuals of hepatitis, assigning a 20 percent rating effective the date of the claim. 

In July 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO). A transcript of the hearing has been procured for the record.

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the VA Central Office in Washington, DC. A transcript of the hearing has been procured for the record.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. Here, the Veteran has indicated that he is not able to obtain or maintain substantially gainful employment to work due to his service-connected residuals of hepatitis. Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record. The Board has listed the TDIU issue as a separate claim for administrative purposes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's service-connected hepatitis and bilateral conjunctivitis disabilities. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

Inform the Veteran that he is also allowed to provide statements from medical personnel other than his treating physicians, such as his brother, regarding the severity of his service-connected disabilities, if those personnel provide detailed remarks regarding the observed symptomatology.  

At a minimum, procure all outstanding VA treatment records dated since September 2011 and, if authorization and release forms are provided, any records from the private offices of Dr. Klein. 

2. Schedule the Veteran for a VA eye examination. Provide the examiner with access to the Virtual VA and VBMS electronic claims files for review. 

a. The examiner must provide current findings regarding the Veteran's service-connected conjunctivitis and any other noted eye disorders, such as the cataracts noted in the most recent June 2010 VA medical examination report. The examiner should provide an opinion as to whether any diagnosed eye disorders were either caused or permanently aggravated beyond their normal progression by the Veteran's service-connected conjunctivitis. 

b. The examiner should include specific findings as to any watering of the eyes, sensitivity of the eye to light, and conjunctivitis discharge from the eyes. The examiner should report any visual field defects and impairment of central visual acuity. The examiner should provide a comprehensive report, including complete explanation for all conclusions.

c. The examiner should comment as to whether the disability has increased in severity since the most recent June 2010 VA medical examination. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to potentially include the provision of an additional VA medical examination to determine the current severity of the Veteran's hepatitis and/or the procurement of a medical opinion as to whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment), the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



